UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Minnesota Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2009 Date of reporting period: February 28, 2009 Item 1. Schedule of Investments: Putnam Minnesota Tax Exempt Income Fund The fund's portfolio 2/28/09 (Unaudited) Key to abbreviations AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation FGIC Financial Guaranty Insurance Company FRN Floating Rate Notes FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds NATL National Public Finance Guarantee Corp. VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (99.0%)(a) Principal Rating(RAT) amount Value California (0.1%) Golden State Tobacco Securitization Corp. Rev. Bonds, Ser. A-1, 5s, 6/1/33 BBB $100,000 $61,935 Minnesota (96.6%) Alexandria, G.O. Bonds (Indpt. School Dist. No. 206), Ser. A, FSA, 5s, 2/1/22 Aa2 1,600,000 1,727,560 Anoka Cnty., G.O. Bonds, Ser. A 5s, 2/1/24 Aa2 620,000 653,691 5s, 2/1/24 AAA 470,000 499,027 Arden Hills, Hsg. & Hlth. Care Facs. VRDN (Presbyterian Homes), Ser. A, 0.55s, 9/1/29 A-1+ 1,000,000 1,000,000 Becker, Poll. Control Rev. Bonds (Northern States Pwr.), Ser. A, 8 1/2s, 3/1/19 A2 1,000,000 1,113,190 Big Lake, G.O. Bonds (Indpt. School Dist. No. 728), Ser. C, FSA, 5s, 2/1/21 Aa2 1,560,000 1,601,324 Brainerd, G.O. Bonds (Indpt. School Dist. No. 181), Ser. A, FGIC, NATL 5s, 2/1/20 Aa2 1,000,000 1,043,520 Burnsville, G.O. Bonds (Indpt. School Dist. No. 191), Ser. A, 5s, 2/1/25 Aa2 865,000 906,122 Cohasset, Poll. Control Rev. Bonds (Allete, Inc.), 4.95s, 7/1/22 A3 1,000,000 945,740 Dakota Cnty., Cmnty. Dev. Agcy. Governmental Hsg. Dev. G.O. Bonds (Sr. Hsg. Fac.), 5s, 1/1/21 Aaa 1,000,000 1,034,240 Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.), Ser. A, 6 1/4s, 7/1/38 BBB- 1,250,000 953,113 Duluth, Econ. Dev. Auth. Hlth. Care Fac. Rev. Bonds (BSM Properties, Inc.), Ser. A, 5 7/8s, 12/1/28 B+/P 75,000 50,801 East Grand Forks, Poll. Rev. Bonds (American Crystal Sugar), Ser. A, 6s, 4/1/18 BBB+ 750,000 688,860 Farmington, G.O. Bonds (Indpt. School Dist. No. 192), Ser. B, FSA, 5s, 2/1/19 Aa2 1,080,000 1,189,058 Hennepin Cnty., Sales Tax Rev. Bonds (Ball Park), Ser. B, 5s, 12/15/26 AA+ 3,855,000 4,018,838 4 3/4s, 12/15/29 AAA 1,000,000 1,007,070 Intl. Falls, Poll. Control Rev. Bonds (Boise Cascade Corp.), 5.65s, 12/1/22 BB- 350,000 180,527 Lakeville, G.O. Bonds (Indpt. School Dist. No. 194), Ser. A, FGIC, 5 1/2s, 2/1/24 (Prerefunded) Aa2 2,000,000 2,214,960 Maple Grove, G.O. Bonds, Ser. A, 5s, 2/1/22 Aa1 2,575,000 2,771,524 Maple Grove, Hlth. Care Syst. Rev. Bonds (Maple Grove Hosp. Corp.), 5 1/4s, 5/1/37 A3 2,000,000 1,647,640 Martin Cnty., Hosp. Rev. Bonds (Fairmont Cmnty. Hosp. Assn.), 6 5/8s, 9/1/22 BBB-/P 1,250,000 1,096,625 Medford, G.O. Bonds (Indpt. School Dist. No. 763), Ser. A, FSA, 5 1/2s, 2/1/31 (Prerefunded) Aa2 1,550,000 1,654,362 Minneapolis & St. Paul, Metro. Arpt. Comm. Rev. Bonds, Ser. A, NATL 5s, 1/1/28 AA- 1,160,000 1,125,502 5s, 1/1/21 AA- 1,500,000 1,536,045 Minneapolis, G.O. Bonds (Sports Arena), 5.2s, 10/1/24 AAA 2,000,000 2,000,100 Ser. B, 5 1/8s, 12/1/24 AAA 975,000 983,941 Ser. E, 5s, 3/1/26 AAA 2,175,000 2,175,587 5s, 12/1/18 AAA 1,200,000 1,256,436 Minneapolis, Multi-Fam. Rev. Bonds (East Bank), GNMA Coll., 5 3/4s, 10/20/42 Aaa 700,000 681,765 Minnetonka, G.O. Bonds (Indpt. School Dist. No. 276) Ser. E, 5s, 2/1/28 AAA 1,500,000 1,554,480 Ser. B, FSA, zero %, 2/1/23 AAA 3,600,000 1,853,712 MN Agricultural & Econ. Dev. Board Rev. Bonds (Evangelical Lutheran Good Samaritan Society), 6 5/8s, 8/1/25 A3 795,000 802,998 (Hlth. Care Syst.), Ser. A, NATL, 5 1/2s, 11/15/17 AA- 610,000 612,824 (Hlth. Care - Benedictine Hlth.), Ser. A, NATL, 5s, 2/15/23 (Prerefunded) AA 500,000 523,905 MN State G.O. Bonds, 5s, 8/1/24 AAA 1,500,000 1,565,580 MN State Higher Ed. Fac. Auth. Rev. Bonds (U. of St. Thomas), Ser. 6-W, 6s, 10/1/30 A2 1,500,000 1,538,415 (Bethel U.), Ser. 6-R, 5 1/2s, 5/1/37 BBB-/P 1,000,000 771,520 (The College of St. Catherine), Ser. 5-N1, 5 3/8s, 10/1/32 Baa1 500,000 391,045 (College of St. Benedict), Ser. 5-W, 5 1/4s, 3/1/24 Baa1 250,000 205,538 (St. Olaf College), Ser. 6-0, 5s, 10/1/20 A2 1,000,000 1,034,360 (The College of St. Catherine), Ser. 5-N1, 5s, 10/1/18 Baa1 500,000 451,430 (St. John's U.), Ser. 6-G, 5s, 10/1/15 A2 1,525,000 1,662,952 (St. John's U.), Ser. 6-U, 4 3/4s, 10/1/33 A2 500,000 428,970 MN State Higher Ed. Fac. Auth. VRDN (St. Olaf College) Ser. 5-M1, 0.65s, 10/1/32 VMIG1 2,000,000 2,000,000 Ser. 5-M2, 0.65s, 10/1/20 VMIG1 400,000 400,000 MN State Hsg. Fin. Agcy. FRN (Res. Hsg. Fin.), Ser. D, 5 1/2s, 1/1/38 Aa1 960,000 946,570 MN State Hsg. Fin. Agcy. Rev. Bonds (Res. Hsg.), Ser. M, 5 3/4s, 1/1/37 Aa1 1,940,000 1,916,332 (Res. Hsg.), Ser. H, 5s, 1/1/36 Aa1 665,000 646,367 (Res. Hsg. Fin.), Ser. L, 4.9s, 7/1/22 Aa1 1,995,000 2,007,489 (Res. Hsg.), Ser. H, 4 3/8s, 1/1/14 Aa1 375,000 373,609 MN State Muni. Pwr. Agcy. Elec. Rev. Bonds, 5 1/4s, 10/1/27 A3 1,000,000 1,009,580 Monticello-Big Lake Cmnty., Hosp. Dist. Gross Rev. Bonds (Hlth. Care Fac.), Ser. A, 5 3/4s, 12/1/19 BBB/P 1,000,000 860,410 North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes), 6 1/8s, 10/1/39 BB/P 315,000 233,069 Northern Muni. Pwr. Agcy. Elec. Syst. Rev. Bonds, Ser. A, AGO, 5s, 1/1/21 AAA 1,000,000 1,032,350 Northfield, Hosp. Rev. Bonds Ser. C, 6s, 11/1/31 (Prerefunded) AAA/P 1,000,000 1,112,660 5 1/4s, 11/1/21 BBB- 500,000 419,110 Olmsted Cnty., Hlth. Care Fac. Rev. Bonds (Olmsted Med. Ctr.), 5.55s, 7/1/19 BBB-/F 800,000 699,080 Ramsey Cnty., Hsg. & Redev. Auth. Multi-Fam. Rev. Bonds (Hanover Townhouses), 6s, 7/1/31 Aa1 1,150,000 1,144,285 Roseville, G.O. Bonds (Indpt. School Dist. No. 623), Ser. A, FSA, 5s, 2/1/25 Aa2 2,000,000 2,026,400 Sartell, Env. Impt. Rev. Bonds, Ser. A, 5.2s, 6/1/27 BBB 400,000 268,152 Sauk Rapids, G.O. Bonds (Indpt. School Dist. No. 047), Ser. B, FSA, zero %, 2/1/11 Aa2 1,000,000 965,470 Southern MN Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. A, NATL, zero %, 1/1/24 AA- 2,000,000 977,180 St. Cloud, Hlth. Care Rev. Bonds (St. Cloud Hosp. Oblig. Group), Ser. A, FSA, 6 1/4s, 5/1/17 Aa3 1,500,000 1,555,695 St. Louis Park, Hlth. Care Fac. Rev. Bonds (Nicollet Hlth. Svcs.), Ser. C, 5 3/4s, 7/1/30 A 1,000,000 911,110 St. Paul, Hsg. & Redev. Auth. Rev. Bonds (Rossy & Richard Shaller), Ser. A, 5.05s, 10/1/27 BB-/P 550,000 376,624 St. Paul, Hsg. & Redev. Auth. Hlth. Care Rev. Bonds (Allina Hlth. Syst.), Ser. A, NATL, 5s, 11/15/19 AA- 1,000,000 963,680 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (Regions Hosp.), 5.3s, 5/15/28 Baa1 1,515,000 1,209,849 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast) 6s, 11/15/35 Ba1 500,000 369,625 Ser. B, 5.85s, 11/1/17 Ba1 750,000 675,225 St. Paul, Port Auth. Rev. Bonds (Brownfields Redev.), Ser. 2, 4 1/2s, 3/1/27 AA+ 1,305,000 1,268,904 St. Paul, Port Auth. Lease Rev. Bonds (Regions Hosp. Pkg. Ramp), Ser. 1, 5s, 8/1/36 BBB-/P 750,000 425,333 U. of MN Rev. Bonds, Ser. A 5 3/4s, 7/1/17 (Prerefunded) AA 2,160,000 2,640,946 5 1/2s, 7/1/21 (Prerefunded) AA 1,000,000 1,149,760 5 1/4s, 4/1/29 Aa2 500,000 524,715 U. of MN VRDN, Ser. C, 0.35s, 12/1/36 VMIG1 1,300,000 1,300,000 Western MN Muni. Pwr. Agcy. Rev. Bonds, Ser. A, AMBAC, 5 1/2s, 1/1/16 A2 565,000 581,848 Winona, Hlth. Care Fac. Rev. Bonds (Winona Hlth. Oblig. Group) Ser. A, 6s, 7/1/34 BBB 250,000 209,190 5s, 7/1/16 BBB 425,000 392,938 5s, 7/1/15 BBB 450,000 425,435 5s, 7/1/14 BBB 425,000 409,581 New Jersey (0.1%) Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 1A, 5s, 6/1/29 BBB 150,000 95,643 Ohio (0.9%) Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2, 5 3/4s, 6/1/34 BBB 1,300,000 772,226 Puerto Rico (0.5%) Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, 6s, 7/1/44 Baa3 500,000 447,880 Wisconsin (0.8%) Badger, Tobacco Settlement Asset Securitization Corp. Rev. Bonds 7s, 6/1/28 BBB 500,000 459,445 6 3/8s, 6/1/32 BBB 285,000 270,756 Total municipal bonds and notes (cost $89,884,252) SHORT-TERM INVESTMENTS (0.1%)(a) Shares Value SSgA U.S. Government Money Market Fund (i) 110,000 $110,000 Total short-term investments (cost $110,000) TOTAL INVESTMENTS Total investments (cost $89,994,252) (b) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/28/09 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Citibank, N.A. $1,500,000 3/19/09 - 4.64% minus $83,913 Municipal Market Data Index AAA municipal yields 15 Year rate Total NOTES (a) Percentages indicated are based on net assets of $88,592,217 . (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at February 28, 2009 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at February 28, 2009. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at February 28, 2009 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $89,994,252, resulting in gross unrealized appreciation and depreciation of $2,151,979 and $4,344,878, respectively, or net unrealized depreciation of $2,192,899. (i) Securities purchased with cash or received, that were pledged to the fund for collateral on certain swap contracts. The rates shown on VRDN and FRN are the current interest rates at February 28, 2009. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at February 28, 2009 (as a percentage of net assets): Local government 30.9% Health care 19.8 Education 13.7 The fund had the following insurance concentration greater than 10% at February 28, 2009 (as a percentage of net assets): FSA 14.2% Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of February 28, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $110,000 $ Level 2 87,691,353 83,913 Level 3 Total $87,801,353 $83,913 Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits : Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Minnesota Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2009
